DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant's Amendment and Response filed 02/03/2022 has been entered and made of record. This application contains 12 pending claims. 
Claims 1-3 and 7-15 have been amended.
Claim 4-6 are canceled.

Response to Arguments
Applicant's arguments filed 2/03/22 have been fully considered but they are not persuasive. 
	In the remarks filed on 2/03/22, the applicant argued that the prior arts of record, does not teach the limitation of canceled claim 5 which is incorporate to claim 1.
However, the examiner disagreed with the above argument because it is well known in the art that the pixel comprises a LED in this case an OLED. The structure of a pixel comprises thin film transistor(s), capacitor and LED. The instant application does not specifically discloses the structure of a pixel thus a broadest reasonable interpretation FR3049064 discloses a light source with a plurality of OLED therefore, FR3049064 discloses a source with a plurality of pixel. Carlen discloses a LED 110 comprise a plurality with different LEDs each has different color. It is well known that a pixel can have  different LEDs each has different color and depend on the operation of each LED which control the color of the pixel. Examiner used the secondary prior art (Carlen) to illustrate that a pixel can be formed by with various structure.

Claim Objections
Claims 1, 12 and 14 are objected to because of the following informalities:  claim 1, 12 and 14 recites “a OLED”.  Appropriate correction is required.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: See previous action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8-10, 12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR3049064 and further in view of Carlen (US 9603210, hereinafter Carlen).


Regarding to claim 1, FR3049064 discloses an automobile lighting unit (100) comprising a lighting device (120s) provided with one or more OLED light sources (120), said one or more OLED light sources comprising more light emitting areas each of which is associated to a OLED pixel or a OLED segment (fig. 2 shows the source 120 comprises a plurality of OLEDs, a broadest reasonable interpretation each OLED is associate with a pixel), characterized in that the automobile lighting unit comprises electronic means (110) configured to: 
control an OLED light source by means of a pilot signal (P1) (p8, lines 1-2 and fig. 2 disclose 110 to provide a power supply signal 10 being a pilot signal to control 120s), which has a trailing edge (F2) wherein the pilot signal (P1) varies between a high value (Vmax) and a low value (Vmin) (“the steps of supplying and interrupting the supply form part of a step of supplying said branch by pulse-width modulation” therefore it would has necessitated that the signal 10 had a rising, and trailing edge) , 
determine an electrical quantity (VS) (step 30 indicative of the electrical behavior of said OLED light source during a measurement time interval (toff) (the residual electric voltage Voff after switching off at the terminals of the branch of LEDs is measured using means for measuring the electric voltage per se known in the art. The instant at which the measurement takes place is a few milliseconds after the switch-off time t. The measurement is for example carried out 10 or 20 milliseconds 20 after ) subsequent to said trailing edge (F2) of said pilot signal (P1) (pg. 6, lines 16-20), and
determine a failure condition which is indicative of a dead area state in a light emitting area of said OLED light source on the basis of said electrical quantity (VS) (pg 6 lines 26-34 disclose to detect short circuit “Generation of a warning signal indicating the presence of at least one light source having an at least partial short-circuit as a function of the measurement of the residual electric voltage”). 
Even if FR3049064 does not disclose the light source 120 with N LEDs or OLEDs comprises more light emitting areas each of which is associated to an OLED pixel or OLED segment.
fig. 8 of Carlen show LEDs 110 with different LEDs to emit different colors which is a pixel.
Therefore at the time before the effective filing date, it would be obvious to a POSITA to incorporate the LED light source of Carlen into the light source of FR3049064 for detecting the failure of a Light source with a plurality of LEDs and a LED as a pixel without unexpected results. 

Regarding to claim 12, FR3049064 discloses an operating method for an electronic lighting device (120s) comprised in a lighting unit (1) (100) provided with at least one OLED light source (120s); 
said at least one OLED light source (120s) comprises more light emitting areas each of which is associated to a OLED pixel (fig. 2 shows the source 120 comprises a plurality of OLEDs, a broadest reasonable interpretation each OLED is associate with a pixel) or a OLED segment;
said method being characterized in that it comprises the steps of: 
controlling said OLED light source (120) by means of a pilot signal (P1) (p8, lines 1-2 and fig. 2 disclose 110 to provide a power supply signal 10 being a pilot signal to control 120s), which has a trailing edge (F2) wherein the pilot signal (P1) varies between a high value (Vmax) and a low value (Vmin) (“the steps of supplying and interrupting the supply form part of a step of supplying said branch by pulse-width modulation” therefore it would has necessitated that the signal 10 had a rising, and trailing edge), 
determining an electrical quantity (VS) indicative of the electrical behavior of said OLED light source during a measurement time interval (toff) subsequent to said trailing edge (F3) of said pilot signal (P1) (the residual electric voltage Voff after switching off at the terminals of the branch of LEDs is measured using means for measuring the electric voltage per se known in the art. The instant at which the measurement takes place is a few milliseconds after the switch-off time t. The measurement is for example carried out 10 or 20 milliseconds 20 after switching off), and
determining a failure condition which is indicative of a dead area state in a light emitting area of said OLED light source on the basis of said electrical quantity (VS) (pg 6 lines 26-34 disclose to detect short circuit). 
Even if FR3049064 does not disclose the light source 120 with N LEDs or OLEDs comprises more light emitting areas each of which is associated to an OLED pixel or OLED segment.
Carlen discloses a square pilot (250) for trigger to control the LED 110 (fig. 2) and fig. 8 show LEDs 110 with different LEDs to emit different colors which is a pixel.
Therefore at the time before the effective filing date, it would be obvious to a POSITA to incorporate the LED light source of Carlen into the light source of FR3049064 for detecting the failure of a Light source with a plurality of LEDs and a LED as a pixel without unexpected results. 


Regarding to claim 14, FR3049064 discloses a vehicle lighting device (120s) provided with one or more OLED light sources (120), said one or more OLED light sources comprising more light emitting areas each of which is associated to a OLED pixel (fig. 2 shows the source 120 comprises a plurality of OLEDs, a broadest reasonable interpretation each OLED is associate with a pixel) or a OLED segment characterized in that it comprises electronic means (110) configured to: 
control an OLED light source (120) by means of a pilot signal (P1) (p8, lines 1-2 and fig. 2 disclose 110 to provide a power supply signal 10 being a pilot signal to control 120s) which has a trailing edge (F2) wherein the pilot signal (P1) varies between a high value (Vmax) and a low value (Vmin) (“the steps of supplying and interrupting the supply form part of a step of supplying said branch by pulse-width , 
determine an electrical quantity (VS) indicative of the electrical behavior of said OLED light source during a measurement time interval (toff) (the residual electric voltage Voff after switching off at the terminals of the branch of LEDs is measured using means for measuring the electric voltage per se known in the art. The instant at which the measurement takes place is a few milliseconds after the switch-off time t. The measurement is for example carried out 10 or 20 milliseconds 20 after switching off) subsequent to said trailing edge (F2) of said pilot signal (P1) (pg. 6, lines 16-20), 
determined a failure condition which is indicative of a dead area state in a light emitting area of said OLED light source based on said electrical quantity (VS) (pg 6 lines 26-34 disclose to detect short circuit “Generation of a warning signal indicating the presence of at least one light source having an at least partial short-circuit as a function of the measurement of the residual electric voltage”). 
Even if FR3049064 does not disclose the light source 120 with N LEDs or OLEDs comprises more light emitting areas each of which is associated to an OLED pixel or OLED segment.
Carlen discloses a square pilot (250) for trigger to control the LED 110 (fig. 2) and fig. 8 show LEDs 110 with different LEDs to emit different colors which is a pixel.
Therefore at the time before the effective filing date, it would be obvious to a POSITA to incorporate the LED light source of Carlen into the light source of FR3049064 for detecting the failure of a Light source with a plurality of LEDs and a LED as a pixel without unexpected results. 


Regarding to claims 3 and 15, FR3049064 discloses the automobile lighting unit according to claims 1 and 14 respectively, wherein: 
said pilot signal (P1) comprises a PWM signal (“step of supplying said branch by pulse-width modulation”), 
said measurement time interval (toff) following said trailing edge (F2) is the OFF time interval of said PWM signal (the residual electric voltage Voff after switching off at the terminals of the branch of LEDs is measured using means for ), 
said electrical quantity comprises the voltage (VS) measured across said OLED light source during said OFF time interval (toff) of said PWM signal (the residual electric voltage Voff after switching off). 


Regarding to claim 8, FR3049064 discloses the automobile lighting unit according to claim 1, wherein said electronic means comprise an electronic measuring device designed to measure the voltage (VS) of the OLED light source during said measurement time interval (toff), and an electronic processing device which determines a failure condition indicative of the presence of said dead area state, based on said voltage (VS) and a reference voltage threshold (Vint) (The method comprises the following steps: - supplying said branch with electric current using means for controlling the electric power supply to the light sources; - cut the power supply to said branch at time t. The method is remarkable in that it further comprises the steps of: measuring the residual electric voltage Voff after switching off at the terminals of said branch using means for measuring the electric voltage). 

Regarding to claim 9, FR3049064 discloses the automobile lighting unit according to claim 8 wherein a failure condition of the OLED source indicating the presence of the dead area state in one or more OLED light emitting areas is determined when said voltage (VS) does not meet a predefined condition with said voltage threshold (Vint) (intact branch with 7.599V and defective branch with 3.001v). 

Regarding to claim 10, FR3049064 discloses the automobile lighting unit according to claim 9, wherein said failure condition of the OLED light source indicating the presence of the dead area state in one or more OLED light emitting areas is determined when said voltage (VS) is lower than the voltage threshold (Vint) (intact branch with 7.599V and defective branch with 3.001v). 

Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR3049064 in view of Carlen as applied to claims 1 and 12 respectively above, and further in view of Koo (US 20170048935, hereinafter Koo).

Regarding to claims 2 and 13, FR3049064 discloses the automobile lighting unit according to claims 1 and 12 respectively, except wherein said pilot signal (P1) is a voltage signal comprising at least a square/rectangular waveform; said electrical quantity indicative of the electrical behavior of the OLED light source is the voltage (VS) of the OLED light source. 
Koo disclose the LSED driving and control circuit where the LEDs are driven by Vin (fig. 5 shows Vin is a square pulse) and the output of LEDs is Vsense which has level corresponding to Vs (paragraph 0067) and fig. 3 shows Vs.
Therefore at the time before the effective filing date, it would be obvious to a POSITA to incorporate the apparatus of Koo into FR3049064 in view of Carlen in order to block the current flowing in the plurality of LEDs by controlling an operating voltage of the current control circuit based on the sensing voltage (paragraph 0009 of Koo)


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR3049064 in view of Carlen as applied to claim 2 above, and further in view of Atkins (US 20090322800, hereinafter Atkins).

Regarding to claim 7, FR3049064 discloses the automobile lighting unit according to claim 2.
FR3049064 discloses a PWM however FR3049064 does not discloses wherein said PWM pilot signal has a frequency between about 100 hertz and about 500 hertz. 
Paragraph 0178 of Atkins discloses the PWM frequency 300 Hz.
Therefore at the time before the effective filing date, it would be obvious to a POSITA to incorporate Atkins into FR3049064 in view of Carlen in order to eliminate flicker in peripheral vision. 

Allowable Subject Matter
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: (see previous action).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/Primary Examiner, Art Unit 2863